PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/589,314
Filing Date: 1 Oct 2019
Appellant(s): International Business Machines Corporation



__________________
Stephen J. Walder, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2022-07-07.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2022-03-02 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues on Pages 7-8 that Examiner improperly dismissed Appellant’s AFCP 2.0 submission.  Examiner respectfully disagrees, as the amendments to the claims, while indeed clarifying the claims, were sufficient to require review by the Examiner as they were significant enough to possibly change the scope of the claims.  Thus, Examiner required more than 2 hours to perform a thorough review of the amended claim language.
Appellant argues on Pages 9-10, regarding rejections under 35 USC 112(b) that “Examiner has failed to demonstrate any ambiguity or indefiniteness in the claimed operation, but rather just provided general allegations that the claim language was unclear and suggested amendment.”  Examiner respectfully points out that Examiner pointed out 3 specific issues in the Final Office Action, specifically that “the testing of the trained cognitive computing system” should be replaced with “testing” to be consistent with the antecedent basis established in the previous limitation, which beings with “testing”, that “a source of the bias” should be replaced with “a source of the bias in the operation of” in order to be consistent with the antecedent basis established in the previous limitation, and to remove “to generate the annotated output, based on results of the testing” as it merely repeats the previous limitations. As explained above, the reason Examiner did not enter these amendments was because the amendments would require over 2 hours of additional consideration and search time.
Appellant argues on Pages 10-17 that the claimed invention represents technological solution to a technological problem that is an improvement to computer technology.  Appellant then describes all aspects of the invention, and how their solution solves the problem of identifying bias in machine learning models.  Examiner respectfully disagrees, and points out that merely solving a problem using a computer does not amount to an improvement to computer technology.  Examiner points out that Appellant has not claimed any improvement to the functioning of the claimed machine learning model itself.  Instead, Appellant merely claims diagnosing a problem with it (bias).  Examiner points out that Appellant has not claimed any step such as retraining the model to fix the identified bias, which would indeed improve the functioning of the machine learning model by making it give more unbiased results.  Appellant is merely claiming an algorithm for diagnosing an issue with a model residing on a generic computer.  After Appellant’s claimed method, the machine learning model is still as biased as it ever was, and is thus not improved in any way.  It is, in fact, completely unchanged.
Appellant argues on Page 16 that “these elements clearly set forth a practical application of any alleged abstract idea as they present a specific solution, rather than a general result, and provide a specific mechanism for implementing that solution specifically in computer technology.”  Examiner reminds Appellant that in determining whether or not an abstract idea is integrated into a practical application, “computer technology” is not sufficient to satisfy this requirement, as it amounts to mere instructions to apply the exception on a computer.  See MPEP 2106.05(f).
Appellant argues on Pages 16-17 that according to the PEG, “the specificity of claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation, and whether the limitations are mere instructions to apply the exception.”  Examiner points out that Appellant has not claimed in any way that the “machine” is anything other than a generic computer on which a machine learning model is stored, and as explained above by Examiner, no particular transformation is made to said machine, as the machine learning model’s bias is merely diagnosed, not improved upon.  Appellant states that “this is an improvement in the functionality of previously existing computing tools…which…cannot determine the actual source of this bias.”  Examiner points out that an algorithm to solve a problem, alone, does not amount to an improvement to computer technology.  In this case, the algorithm, as shown in the office action, is a series of evaluations (mental processes) implemented on a generic computer.
Appellant repeats the above arguments on Page 17, stating “For similar reasons, the present claims set forth substantially more than any alleged abstract idea”, and states that “one can recite substantially more than the alleged abstract idea if one recites a specific improvement in computer functionality”.  Examiner rejects this argument for the same reasons as above, regarding integration into a practical application.
Appellant argues on Page 20 that “Whether this trained cognitive computing system implements a linear regression or not is irrelevant as the claimed features specifically require a machine learning trained cognitive computing system” and “even with a ‘simple’ machine learning trained computer model, the claim still requires a machine learning trained cognitive computing system for the claimed invention to even operate.  Moreover, read in light of the present specification, the claim clearly is directed to solving a problem in the computer arts and that exists because of machine learning training of cognitive computing systems, which again only exists because of computer technology.  This requires a limitation of any alleged abstract idea, even a mathematical calculation, to a specific computer technology which is a practical application of any alleged abstract idea.” Examiner respectfully disagrees, and reminds Appellant that the mere existence of a computing system, whether it comprises a “trained” machine learning model or not, is not sufficient to amount to incorporation into a practical application.  Appellant makes an assertion that computer technology alone requires a limitation of any alleged abstract idea, which is expressly contradicted by the MPEP 2106.05(f):  “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983.”  Examiner notes that Appellant has made no claim that the “computer technology” is anything other than a generic computer which has a trained machine learning model stored on it.  Thus, Appellant’s assertion that “this requires a limitation…to a specific computer technology” is false.
	Appellant continues on the same page to state that “the claims do not recite merely doing some mathematical evaluation using pen and paper” and “the claims clearly recite a specific ordered combination of computer operations”.  Appellant then proceeds to list the operations as claimed, and again states that this sets forth a “specific improved computing tool”.  As shown above, Examiner has demonstrated that a claim to improved computer functionality is false.  Appellant also states that this “cannot be practically performed in the human mind.”  Examiner respectfully points out that the complexity of machine learning models varies, and there is no specific limitations in the claims that prevent them from being practically performed in the human mind.  Examiner respectfully reminds Appellant that each of the steps in this algorithm are evaluations, and a mental process is defined by the MPEP 2106.04(a)(2)(III) as “observations, evaluations, judgments, and opinions”.
	Appellant argues on Page 25 that the goal of step 2A Prong 2 is to determine “if one of ordinary skill in the art would recognize that Appellants are asserting an improvement in computer functionality.”  Examiner has clearly demonstrated above that Appellant is not making any improvement to computer functionality.  The biased machine learning model, after Appellant’s algorithm, is not unbiased, faster, more memory efficient, nor improved in any other way, shape, or form.  One of ordinary skill in the art would recognize the status quo that exists after the algorithm is completed.
	Appellant argues on Page 26 that “Examiner’s goal should not be to figure out a way to ‘simplify’ the claimed invention”.  Examiner points out that the goal is to evaluate the claims based on the broadest reasonable interpretation, and the BRI does not indicate in any way that the machine learning model must be beyond the ability for a human being to evaluate manually.  Thus, this is not an “erroneous, and impermissible, oversimplification”.
	Appellant argues on Page 29 that this being “not an improvement in the functionality of a computer.  The Examiner merely makes this unsubstantiated allegation without any evidence or analysis – merely proclaims it to be so.”  As shown above, Examiner has demonstrated that the claimed machine learning model is completely unaffected by the claimed invention, and thus there are precisely zero improvements to computer technology claimed by Appellant.  Appellant argues that this “ignores the fact that an improvement in functionality…can be realized by providing new functionality that did not exist.”  Examiner points out that simply providing new functionality does not amount to an improvement to computer technology.  For example, a new algorithm, implemented on a generic computer, may still be directed to an abstract idea.  The functioning of the computer itself must be improved.
	Appellant then goes on in Pages 30-35 to individually cite each of the PEG examples 37 and 39-42 as examples of improvements to computer technology.  Examiner points out that these examples are directed specifically to how a computer operates.  SME 37 is directed to GUI operation, SME 40 to monitoring network data traffic, SME 41 to communication between data terminals, and SME 42 a method of transmission.  These are clearly efforts to improve the functioning of elements of a computer.  They are not directed to a specific algorithm directed to a specific model implemented on a generic computer.  Moreover, SME 39 does not “merely mention” a neural network, but rather a specific method of training the neural network, which clearly does improve the operation of the computer with each iteration.  “Specific improvement over prior systems” cannot just simply be a better algorithm, if that algorithm can be performed in the human mind.  And, as stated above, the algorithm provides zero improvement to the existing machine learning model.
	Appellant argues on Pages 35-36, regarding dependent claims 4 and 14, again that the claimed invention can only exist with computer technology.  Examiner reiterates that implementing an algorithm on a generic computer amounts to mere instructions to apply the exception on a computer.
	Appellant argues on Pages 36-37 regarding dependent claims 5 and 15 that, again that this requires the computer technology with the trained cognitive computing system.  Examiner rejects this argument for the same reasons as above.  Appellant argues that statistical analysis cannot be practically performed in the human mind or with pen and paper, merely proclaiming this to be so.  Examiner points out that statistical analysis can indeed be performed with pen and paper.  Appellant then hand-waves and proclaims this to be similar to SME Example 37, in which statistical analysis is used to arrange icons on a GUI screen.  Optimizing the position of GUI icons improves the user experience of using a generic computer.  Appellant’s claimed invention improves precisely nothing about a generic computer.
	Appellant argues on Pages 37-38 regarding dependent claims 7 and 17 that identifying annotated portions of input “is a specific processing that cannot be practically performed by a human being” and “requires a computer tool to analyze a contextual text surrounding the identified annotated portions”.  Appellant, again, merely proclaims this to be true, and provides no evidence why a human being could not analyze text, annotations, and surrounding context.  Examiner points out that a human being is capable of analyzing text, and its surrounding context, as well as annotations when actively reading.
	Appellant argues on Pages 38-39 regarding claims 8 and 18 that tracking which operational parameters contributed more highly to the outputs cannot practically be performed in the human mind.  Examiner again points out, that given the BRI of the machine learning model, there is no evidence to assume that the model is too complex for a human to analyze.  Appellant states that “Human beings, in general, do not even have access to the operational parameters of a trained cognitive computing system”.  Examiner points out that models can be evaluated on paper, and again reminds Appellant that evaluating a machine learning model is a series of evaluating steps, and a mental process includes “observations, evaluations, judgments, and opinions” as stated in the MPEP.  Appellant continues with the same argument about the difficulty of performing the operations without a trained cognitive computing system, and how it is a specific technological solution that improves technology.  Examiner refers Appellant to the arguments given above against these same assertions.
	Appellant argues on Pages 39-40 regarding claims 10 and 20, that modifying output if it contains a bias trigger, and again assumes that this cannot be practically performed in the human mind.  Examiner again repeats that the evaluation of a machine learning model, if one applies the BRI which may include a wide variety of machine learning models, may be practically performed in the human mind.
	Appellant argues on Pages 40-41 that Examiner’s suggestion to claim a training step “demonstrates a clear misunderstanding of what the invention actually is”.  Examiner understands the invention perfectly, and was attempting to help Appellant overcome the rejection.  Appellant admits that the “claimed invention is directed to evaluating bias in the operation of an already trained cognitive computing system.”  Appellant then merely states that this “is actually a very difficult thing to detect and is not able to be practically performed by a human being.”  An assumed difficulty is not sufficient to amount to not being able to be practically performed in the human mind, and Examiner points out that evaluating the machine learning model results, as well as taking samples over time to do a statistical analysis, can be practically performed by a human being.  Thus, Appellant’s recited limitations, which amount to mere steps of evaluation of an existing model, without any steps to improve the functionality of the model, such as training, are directed to a mental process.
	Appellant argues on Page 42 that the “determining” step of method claim 1:  “determining, by the bias source identification engine, based on results of the testing, whether a source of the bias operation of the trained cognitive computing system is bias in the training of the trained cognitive computing system or whether a source of the bias in the operation of the trained cognitive computing system is bias present in the first corpus used by the trained cognitive computing system” is not contingent.  Appellant states “while the source of the bias may be (1) or (2), this does not negate the fact that the claim requires that the source of the bias be determined between these two possibilities” and “there is no contingent limitation, only two possibilities of what the source of the bias.”  Examiner respectfully disagrees, as this still results in two distinct determinations based on the analysis, and is thus a contingent limitation.
	Appellant argues on Pages 42-45 that Claim 1 is the same as Claim 11, and thus should not be rejected under prior art.  However, as Examiner pointed out above, only one branch of the contingent limitation must be taught by prior art in order to reject method Claim 1, and thus Claim 1 is broader in scope than Claim 11, in that Examiner can reject simply on the source of the bias being in the training of the model alone, rather than in the training or the corpus.
	Appellant argues on Pages 45-58, regarding claims 1-4, that Weider is “merely identifying whether there is bias” and “no ability in Weider to determine the actual source of the bias”, that “no teaching in Weider of any testing of the trained model in Weider specifically in response to a determination that bias triggers are present”, and that “Weider may determine whether bias exists in the input or output, but does not teach any mechanism that tests a trained cognitive computing system after having determined that bias exists, so as to determine a source of that bias”.  Examiner respectfully disagrees.  Weider indeed discloses testing for bias, and Weider indicates that this is indicative of bias in the training of the model (which Examiner reminds is indicated in a single branch of the Appellant’s contingent claim).  See Weider [0020]:  “As a result, undetected bias in a dataset used for training a machine learning model can have significant negative implications on people or institutions the dataset was biased against. For example, if a dataset has a substantially larger number of datapoints for a particular population, the training performed based on such a dataset may heavily skew the trained model in favor of that particular population.”  Thus, Weider’s test being positive for bias, in response, is able to infer that there is bias in the training of the model.  Of course this is not “in response” to “bias triggers”, but this is taught by combination with Gaur.  Appellant states that “Gaur is directed to a mechanism for detecting bias words in a text sample and suggesting alternative phrasing…specifically, Gaur is concerned with bias in text generated through a word processing application”.  Appellant then argues that “there is no teaching or suggestion to combine such a word processing mechanism for suggesting alternative language in a portion of text to any mechanism for evaluating the input dataset and output of a trained machine learning model.”  Appellant further argues that a combination of the references would comprise “some sort of word processor application.”  Examiner reminds Appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Examiner points out that one of ordinary skill in the art would see the usefulness of Gaur’s trigger words indicating bias, and incorporate these into a machine learning bias detection mechanism such as that of Weider.  One of ordinary skill in the art would combine Gaur’s bias word triggers in text with Weider’s machine learning model bias identification, resulting in Weider’s machine learning model bias identification system also analyzing the model inputs for bias triggers.  One of ordinary skill in the art would be motivated to do so in order to better avoid unfair bias from a machine learning model which could cause users to question the machine learning model’s credibility, as stated by Gaur [0008]:  “avoid offending his/her readers or making them feel excluded, which could compromise the writer’s credibility.”  Appellant argues that identifying bias words is done by Gaur itself, and the above concern about credibility is not a motivation to combine, as it is only a motivation for Gaur itself.  Examiner respectfully disagrees, as the concept of “credibility” is important not only for writers (to which Gaur is directed), but to machine learning models as well.  Thus, one of ordinary skill in the art would be able to see the benefit of the addition of identifying trigger words in machine learning inputs in Weider’s system.  A machine learning model that is widely discredited will not appeal to users.  Appellant argues that the combination is “impermissible hindsight reconstruction.”  Examiner points out that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).    
Appellant also argues on Pages 57-58 that Weider does not teach the elements of Claim 4, specifically that “there is no mention of any bias test questions or a bias test corpus and there is no evaluation of individual bias test questions to determine whether those particular test questions return biased or non-biased answers from the bias test corpus.  The way that Weider determines if there is bias in the output data is merely to generate a distribution of the output and determine if the distribution matches an expected distribution, and does not evaluate whether each individual bias test question returns a biased answer or non-biased answer.”  Examiner respectfully disagrees, and points out that Weider [0034] discloses: “As a result, the output data 150 may be provided to the bias detection and validation system 120 to identify bias in the outcome. Alternatively, the bias detection and validation system 120 may execute the trained model with either a subset of the input data or a validation dataset to determine if the outcome obtained is biased.”  Here, Weider discloses bias test questions (“subset of the input data”) that is based on the bias test corpus (“input data”).   This is used to determine if there is a biased or non-biased answer (“determine if the outcome obtained is biased”).  Appellant appears to be arguing that Weider does not teach the claimed limitation because the answers are evaluated for bias collectively, as a distribution.  However, Examiner points out that the “subset of the input data” could be considered a single question, and the result of the distribution to identify bias, a corresponding single answer.
Appellant, on Pages 58-61, regarding Claims 5-6, argues that DeCook’s teachings of statistical significance fails to teach anything about identifying bias, or determining the source of bias, even when combined with Weider, Baughman, and Gaur.  Examiner respectfully disagrees.  Appellant, in determining if the machine learning model training is biased by evaluating the deviation of the ratio of biased answers from the 50-50 ratio that would be expected from the test corpus with equal biased and unbiased answers, is using the mathematical concept of statistical significance, which is well known to any one having ordinary skill in the art.  Examiner refers Appellant to MPEP 2141.01(a):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Here, the combination of Weider, Baughman, and Gaur is identifying bias in statistical distributions of answers.  Thus, it is clear that the concept of statistical significance is reasonably pertinent to the problem faced by the inventor, and thus it would have been obvious to one of ordinary skill in the art to compare the incidence of biased answers to 50-50, as stated to determine if the bias is, as stated by DeCook Page 7, “unlikely to have occurred by chance”.  Examiner points out that this teaches the claimed limitation when combined with Weider [0034]:  “If the model is determined to be unbiased or low-biased within a threshold of desired distribution, then a certification may be provided recognizing the trained model as unbiased or low-biased.”  Here, the “statistical significance” of DeCook is applicable to Weider’s “threshold of desired distribution”.
Appellant argues on Pages 61-65 regarding Claim 7 that “office action merely alleges that Bolukbasi teaches word embeddings, which the Examiner erroneously alleges are ‘annotations’, which they are not.  They are a machine understandable representation of text and are not annotations, which they are not”.  Examiner respectfully disagrees, as the term “annotation” is broad, and one definition of “annotation” is “a description or piece of information added to data”, and a word embedding is a piece of information that describes a word in terms of its context.  Thus, in this way, an embedding such as “[0.23 0.45 0.54]” for “apple”, may be considered an annotation that describes “apple” in the context of the surrounding text it appears in.  Appellant proceeds to argue the combination with the other cited references, and state that there is no teaching of applying word embeddings, as taught by Bolukbasi, to the claimed limitations of identifying bias triggers.  Examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Examiner is demonstrating why one of ordinary skill in the art would include Bolukbasi’s teaching of identifying bias in a given term based on its surrounding context.  This, in combination with the other cited references, which identify bias in machine learning models per Weider, and via identifying bias trigger words per Gaur, would result in Weider’s system also being able to identify words that may be biased based on their surrounding context.  One of ordinary skill in the art would be motivated to do so in order to avoid bias in the machine learning model, and maintain the model’s credibility.  See Bolukbasi, Abstract:  “The resulting embeddings can be used in applications without amplifying gender bias.”  Appellant continues to argue on Page 65 that the combination with Bolukbasi would result in removing bias from the input before the system would even operate on the input.  Examiner respectfully disagrees, as Examiner is incorporating Bolukbasi’s “first step” into the combination of the other cited references.  Per Bolukbasi Page 11 Section 6 Para 2:  “The first step, called Identify gender subspace, is to identify a direction (or, more generally, a subspace) of the embedding that captures the bias.”  Here, Bolukbasi indicates that one can identify bias within an embedding, which is useful when combined with the other cited references.
Appellant, on Pages 66-70 regarding Claims 8-9, states that the combination with Nourian does not teach these claims.  Nourian teaches determining which features are most important to a model’s functionality.  Appellant argues that Examiner “reads into this a tracking operation” and that in Nourian “a feature can be ‘most important’ if it provides the most influence in a single output, on that output.  There is no requirement of any tracking”.  Examiner points out that Nourian does not limit this analysis to a single output.  Moreover, “tracking”, as broadly recited, can be as simple as “identifying”, i.e., pointing out which parameter from all the parameters, which one may say comprises “tracking” all of the parameters, including the one ultimately regarded as most important.  Appellant’s claimed limitation gives no special definition of “tracking”, nor any specific “tracking” algorithm.  Thus, Nourian’s identifying the most important feature can read upon “tracking”, as is broadly recited in the claim language.  Appellant also states that Nourian does not teach maintaining a “count of instances”.  Examiner respectfully disagrees, and points out that Nourian [0052], discloses:  “In example embodiments, if the illustrations show that a feature A1, in comparison to a feature A2, is always considered to be more influential in the outcome generated by the model, then a user viewing the illustration may conclude that the risk associated with relying on feature A1 may be higher than that associated with A2, for example.”  Here, Nourian implies maintaining a count of instances of the operational parameter contributing more highly, because in order to determine that one feature is “always” considered to be more influential, one must be keeping track for each generation of output.  In this case of “always”, feature A1 would have a count of some number “N”, which feature A2 has a count of 0.  In response to Appellant’s argument that Nourian does not discuss bias, and that Examiner is combining a “haphazard ‘bag of teachings’” and the combination is based on impermissible hindsight reconstruction it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Appellant applies the same arguments to Claim 9 as to Claim 8 (“which is addressed above”), on which it depends.  Appellant also mentions that Nourian does not teach anything about “bias triggers” which is clearly an attack on the Nourian reference individually, and completely ignores the combination put forward in the office action.
Appellant argues regarding Claim 24, that Nourian has no “node id or weight id that identifies a specific node and weight within a trained cognitive computing system where a potential bias is present.”  Examiner respectfully disagrees, as Nourian teaches in [0048]:  “In one implementation, for neural network models, aggregated deep learning important features (Deeplift) and layerwise relevance propagation (LRP) scores may be provided as feature contributions to show the average relevance of each feature with respect to the target output. Deeplift provides a method for decomposing the output prediction of a neural network on a specific input by backpropagating the contributions of neurons in the network to the input features.”  Here, Nourian discloses the identification of a node (“neuron”) and weight (“contributions”).  Nourian discloses that this ultimately results in a score (“relevance contribution”) measuring influence of operational parameters.  One of ordinary skill in the art will appreciate that in order to calculate the contributions of weights of nodes throughout the neural network, one would have to be able to “identify” the nodes and the weights, and assign relevance values to them.  This is indeed “within a trained cognitive computing system”, a “neural network”.  Thus, Nourian teaches a node id and weight id within a trained cognitive computing system.
Appellant argues on Pages 71-72 regarding Claim 10 that “while categories may be flagged as biased, there is no teaching or suggestion of any modification of the actual output to include an annotation specifying that an output may be biased.  Furthermore, there is no teaching or suggestion to return, but the training cognitive computing system, to a source computing system that submitted the input to the trained cognitive computing system, the modified output.”  Examiner respectfully disagrees, as Silberman [0074] discloses:  “Thus, for categories that have been flagged (e.g., identified) as potentially biasing (skewing) decisions, the differences between the weight in each flagged category and the weight in the corresponding reference may be summed over all categories. If the sum is determined to satisfy a threshold, the decision may be flagged as potentially biased. If the sum does not satisfy the threshold, the decision is likely unbiased. In either case (biased or unbiased), the potential bias markers, weighted gap differences, and sum total may be provided for further analysis.” Here, Silberman discloses modifying the output to include an indicator that it is potentially biased (“the decision may be flagged as potentially biased”), and “flagged” may be an “annotation”, as broadly recited in the claim.  This is in an “output” and is thus returned to the interface of the system.  For further evidence, see Silberman [0067]:  “At 616, categories that have been flagged (e.g., as potentially causing biased decisions) are selected and, at 618, an analysis (e.g., described in more detail in FIG. 7) of the flagged categories is performed to determine potential bias markers. At 620, results of the analysis, including potential bias markers, may be provided. For example, the weights may be used to automatically create a human-readable explanation for a decision. To illustrate, “Your application was granted based on <set of factors that caused the decision to be “yes”>.” Or “Your application was denied based on <set of factors that caused the decision to be “no”>.” The analysis of the flagged categories performed in 618 is described in more detail in FIG. 7.”  Here an annotation (“bias marker”) is displayed, and is thus returned to the application, which comprises a trained machine learning model that makes a decision.
Applicant argues on Pages 71-72 regarding Claims 22-23 that in Fan, there is “no mention of any portion of content that contains a bias trigger in the plurality of bias triggers” and “while the word ‘trigger’ may appear in Fan, this is referring to “triggering” the search query, not bias triggers being present in a portion of content.  Examiner respectfully points out that Examiner is relying on Fan for the concept of determining if a word is significant in some way (as a “bias trigger” as in the instant claim, or “search trigger” as in Fan), and making that determination based on the word’s surrounding context.  Examiner points out that combination with the other cited references teaches bias triggers.  Appellant goes on to make several attacks against Fan individually, that Fan makes “no mention of” several claim limitations, while completely ignoring the combination of references as explained in the rejection from the Final Office Action.  In order to remedy this attack on a single reference, Examiner provides the rejections from the office action below.
As per Claim 22, the combination of Weider, Baughman, and Gaur teaches the method of claim 1 as well as processing the annotated input and the annotated output to determine whether the annotated input or annotated output comprises a portion of content that contains a bias trigger in the plurality of bias triggers and annotated input and potential bias and bias annotator (see Rejection to Claim 1). However, the combination of Weider, Baughman, and Gaur does not teach analyzing the annotated input and annotated input for first annotations that are not bias triggers but which have a first annotation type that is associated with a potential bias; in response to finding a first annotation in a portion of the annotated input or annotated output, executing one or more bias annotator rules on a contextual textual content in proximity to a location associated with the first annotation to determine whether the contextual textual content comprises a bias trigger; and in response to conditions of at least one of the one or more bias annotator rules being satisfied by the contextual textual content comprising a bias trigger, associating annotations in a span of text in the portion as with a bias risk annotation specifying the span of text as being potentially biased, wherein the size of the span of text is specific to the particular at least one bias annotator rule whose conditions are satisfied by the contextual textual content.
Fan teaches analyzing the [annotated] input and [annotated] input for first [annotations] terms that are not [bias] triggers but which have a first [annotation] type that is associated with a potential [bias] trigger (Recall above that Weider teaches bias identification, Baughman discloses annotated input, and Gaur teaches specific bias terms. Fan, Para [0039], discloses: “In a fourth example, the target search categories associated with the search query are determined according to the meaning expressed by the context content that is presented with the selected piece of displayed content. The context of the selected piece of displayed content comprises the text and/or images that are nearby the selected piece of displayed content. For example, the following text is presented at a user interface: “It will be Christmas in a few days. Have you bought a present yet?” In this example, the current user that is viewing the user interface selects the text “Christmas” and then triggers a predetermined operation associated with triggering a search command with respect to the search query “Christmas.” Then, the context content nearby the search query “Christmas” (that is, text surrounding and including the word “Christmas”) is segmented into individual words or phrases. In the example, the context content relative to the search query “Christmas” includes at least some portion of the sentence “It will be Christmas in a few days. Have you bought a present yet?” The segmented words/phrases can be used in several techniques to obtain target search categories. In one example technique, among the segmented words/phrases, nouns are kept for purposes of category matching and other words are discarded. In another example technique, segmented words/phrases in a fixed window surrounding the selected piece of displayed content are used to find matching search categories. Search categories that are associated with (e.g., the strings matched with) at least some of the segmented words/phrases can be used as the target search categories for the search query. In this example, “Christmas present” can be determined as a target search category for the search query “Christmas” based on the segmented context content word of “present” or a combination of “Christmas” and “present.” In the example, “present” itself could have also been determined as a target for the search query “Christmas” based on the segmented context content word of “present.”” Here, Fan discloses analyzing an input (a search sentence, like “It will be Christmas in a few days. Have you bought a present yet?”) for first terms that are not triggers (“selected piece of displayed content”) but which have a type that is associated with a potential trigger (Fan’s terms in the sentence are associated with a search query, which contains potential triggers on which to perform the search (“target search categories”)).
	in response to finding a first [annotation] term in a portion of the [annotated] input or
[annotated] output, executing one or more [bias annotator] rules on a contextual textual
content in proximity to a location associated with the first [annotation] term to determine
whether the contextual textual content comprises a [bias] trigger (Recall above that Weider teaches a bias annotator. Fan, Para [0039] above, discloses in response to finding a first term
in a portion of input (“selected piece of displayed content”), executing one or more rules on a
contextual textual content in proximity to a location associated with the first term
(“segmented words/phrases in a fixed window surrounding the selected piece of displayed
content”) to determine whether the contextual textual content comprises a trigger (“are used
to find matching search categories”)
	and in response to conditions of at least one of the one or more [bias annotator] rules
being satisfied by the contextual textual content comprising a [bias] trigger, associating
[annotations in] a span of text in the portion [as with a bias risk annotation] specifying the span
of text as [being potentially biased] comprising a trigger, wherein the size of the span of text is
specific to the particular at least one [bias annotator] rule whose conditions are satisfied by the
contextual textual content. (Recall above that Weider teaches a bias annotator and Gaur
teaches identifying text as potentially biased based on bias terms. Fan, Para [0039] above,
discloses identifying a span of text as comprising a trigger (“In another example technique,
segmented words/phrases in a fixed window surrounding the selected piece of displayed
content are used to find matching search categories”), wherein the size of the span of text is
specific to the particular at least one rule (“fixed window”)).
Fan and the combination of Weider, Baughman, and Gaur are analogous art because
they are both in the field of endeavor of searching input text for actionable terms.
It would have been obvious before the effective filing date of the claimed invention to
combine the searching of surrounding terms for actionable (search) terms of Fan, with the bias
risk annotation of the combination of Weider, Baughman, and Gaur. Doing so would result in one being able to more broadly identify potential biased passages, instead of just looking at
particular individual words. One of ordinary skill in the art would be motivated to do so in
order to save on resources by not having to search every word, but being able to analyze
chunks of context around certain words, which is more efficient (Fan [0005]: “This procedure is
both cumbersome for the user and inefficient for the search engine as it requires the search
engine to execute multiple searches and to generate presentations for the same search term in
response to multiple search requests.”)
As per Claim 23, the combination of Weider, Baughman, Gaur, and Fan teaches the
method of claim 1. Fan teaches wherein the one or more [bias annotator] rules are a subset of
a plurality of [bias annotator] rules (Fan, Para [0039] above, discloses not only the example
rule “fixed window surrounding the selected piece of displayed content” but also other rules
(“In one example technique, among the segmented words/phrases, nouns are kept for
purposes of category matching and other words are discarded”).
the subset is specific to the first [annotation] type (Fan, Para [0039] above, discloses
the rule “fixed window surrounding the selected piece of displayed content”, which is specific
to the first type that is associated with a potential trigger (Fan’s terms in the sentence are
associated with a search query, which contains potential triggers on which to perform the
search (“target search categories”)).
different subsets of [bias annotator] rules are associated with different [annotation]
types (Fan, Para [0039] above, discloses different subsets of rules (“The segmented
words/phrases can be used in several techniques to obtain target search categories. In one example technique, among the segmented words/phrases, nouns are kept for purposes of
category matching and other words are discarded. In another example technique, segmented
words/phrases in a fixed window surrounding the selected piece of displayed content are
used to find matching search categories.” These are associated with different types, as recall
above in Claim 22 that Fan teaches “terms that are not triggers (“selected piece of displayed
content”) but which have a type that is associated with a potential trigger (Fan’s terms in the
sentence are associated with a search query, which contains potential triggers on which to
perform the search (“target search categories”)). Here, each “selected piece of displayed
content” is a “type” that is associated with a “target search category”. Since different rules
may be applied, as described above, to associate the “selected piece of displayed content”
with a “target search category”, and one could perform Fan’s process more than once, using
different rules, Fan thus discloses that different subsets of rules are associated with different
types.)
and each [bias annotation] rule specifies a first [annotation] term and a pattern of
contextual textual content that, if matched, indicates a [potential bias] trigger in the portion of contextual textual content. (Fan, Para [0039] shown above, discloses a first term (“selected
piece of displayed content”) and a pattern of contextual textual content , that if matched
(“Search categories that are associated with (e.g., the strings matched with) at least some of
the segmented words/phrases can be used as the target search categories for the search
query”) indicate a trigger in the portion of contextual textual content (“target search
categories”)).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the teachings of Fan with the combination of Weider,
Baughman, and Gaur for at least the reasons recited in Claim 22.
	Appellant argues on Pages 75-77 regarding Claim 25 that “Herzig merely teaches tagging words and sentences within a document and does not teach or suggest any notification of any identifier of a source of bias, where the source of bias is determined through the process discussed above with regard to the independent claims.  Appellant merely attacks Herzig individually, and completely ignores the combination.  Examiner has disclosed the rejection from the office action below.
	Claim 25 is rejected under 35 U.S.C. 103 as being anticipated by Weider in view of
Baughman, Gaur, and DeCook further in view of Herzig et. al. (“An Annotation Scheme for
Automated Bias Detection in Wikipedia”; hereinafter “Herzig”).
As per Claim 25, the combination of Weider, Baughman, Gaur, and DeCook teaches
the method of claim 6 as well as a notification of the source of the bias (see Rejection to Claim
1). However, the combination of Weider, Baughman, Gaur, and DeCook does not teach
wherein the identifier, in the notification, of the source of the bias comprises a listing of
document identifiers of documents within the first corpus, and location identifiers within the
corresponding documents, where the bias is determined to be present.
Herzig teaches wherein the identifier, in the notification, of the source of the bias
comprises a listing of document identifiers of documents within the first corpus, and location
identifiers within the corresponding documents, where the bias is determined to be present.
(Recall above that Weider discloses a notification of the bias. Herzig, Page 51 Section 4,
discloses: “Our corpus of 33 articles of varying degrees of neutrality was distributed among
three annotators, each annotator receiving 2/3 of the entire corpus.” Here, Herzig discloses
documents with in a corpus (“corpus of 33 articles”). Herzig, Page 49 Section 3.2, discloses:
“The annotation was performed using the MAE annotation tool (Stubbs, 2011), which is
compliant with LAF guidelines (Ide and Romary, 2006). The annotation scheme uses standoff annotation and includes tagging on multiple levels - tagging biased words and linguistic
structures; tagging the neutrality of each sentence; tagging the overall neutrality of the
entry”. This is also summarized in Herzig Page 47 Intro: “BiasML is an annotation scheme
directed at detecting bias in the Wikipedia pages of service providers. Articles are judged as
biased or nonbiased at the sentential and document levels, and annotated on the intra-
sentential level for a number of lexical and structural features.” Thus, Herzig discloses
identifying bias at both the document and sentential levels, and thus identifies documents
within the first corpus (“33 articles”) and location identifiers within the corresponding
documents (“sentence level”) where bias is determined to be present “detecting bias”. A
“listing” can be one entry, thus Herzig discloses a listing of document identifiers (“document
level”) and location identifiers (“sentential level”) within the corresponding document.)
Herzig and the combination of Weider, Baughman, Gaur, and DeCook are analogous art
because they are both in the field of endeavor of using machine learning to detect bias.
It would have been obvious before the effective filing date of the claimed invention to
combine the teachings of Herzig with the combination of Weider, Baughman, Gaur, and DeCook. One of ordinary skill in the art would be motivated to do so in order to automatically
detect bias in a corpus, with the detection done automatically in an unbiased way (Herzig, Pg 47
Section 2.1: “This is problematic: definitions of bias vary from editor to editor, and accusations
of bias can themselves come from a biased perspective … In light of this, an automated pass at
bias detection is highly desirable. Instead of wholesale reliance on human editors, a system
based on our annotation scheme could serve as an initial filter in monitoring user contributions. If integrated into the Wikipedia framework, this system could aid in the regulation of NPOV
policy violations, e.g. tracking repeat offenders.”)





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEONARD A SIEGER/Examiner, Art Unit 2126                                                                                                                                                                                                        

Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                               


/Jason Cardone/
Primary Examiner                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.